Citation Nr: 0121911	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the 50 percent disability rating assigned for 
service-connected anxiety disorder is appropriate.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
March 1972.

This appeal arises from a May 1998, Department of Veterans 
Affairs Regional Office (VARO), Indianapolis, Indiana rating 
decision which granted service connection for anxiety 
disorder and assigned a 50 percent disability evaluation, 
effective June 10, 1996, in a May 1998 rating decision.

It is noted that the appellant filed a notice of disagreement 
with VARO's February 2000 rating decision denying entitlement 
to a total disability rating based upon individual 
unemployability in May 2000.  This issue is referred to VARO 
for appropriate action.


REMAND

Upon review, the appellant's medical record appears 
incomplete.  A June 1998 letter from the appellant's private 
physician, Julia S. Binford, M.D., and social worker Suzi 
Atleberry, M.S.W., C.C.S.W., of Wishard Health Services was 
submitted, which indicated that the appellant was not able to 
work due to the severity of his anxiety and prolonged post 
traumatic stress disorder.  However, the examination reports 
and/or treatment reports upon which this opinion was based 
have not been obtained.  Likewise, a June 1998 letter from 
the appellant's private mental health therapist, Michael R. 
Tabacchi, M.A., of Community Hospitals Indianapolis was 
submitted, which indicated that the appellant had been 
attending a weekly group facilitated through the Gallahue 
Mental Health Center, and these records have not yet been 
obtained. 

A July 1998 letter from the appellant's Readjustment 
Counseling Therapist, Dennis Banter, M.A., LCSW, of the VA 
Northern Indiana Health Care System, Marion Campus, in the 
Combat Veterans Treatment Program (CVTP) indicates that the 
appellant was receiving treatment for psychiatric symptoms 
associated with post traumatic stress disorder.  Although 
treatment records from the social worker at the Marion VA, 
dated from February 1999 through December 1999, have been 
obtained, the referenced CVTP records do not appear to have 
been associated with the appellant's claims file. 

Under the doctrine of constructive notice set forth in Bell 
v. Derwinski, 2 Vet. App. 611 (1992), non-record evidence 
that was not in the case file but was within the Secretary's 
control (such as VA records), and that predates a Board 
decision and could reasonably have been expected to be part 
of the record, is constructively deemed to have been before 
the Board at the time of its decision.  Bell holds that where 
documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, "such 
documents should be a part of the record, and that if they 
are determinative of the claim, then a remand is required."  
Sims v. West, 11 Vet. App. 237, 239 (1998).

Also, the appellant should be scheduled for an additional VA 
psychiatric examination.  The appellant was provided a VA 
psychiatric examination in January 1999 which indicated Axis 
I diagnoses of post traumatic stress disorder and depression.  
He has received various psychiatric diagnoses in the past, 
including post traumatic stress disorder, alcohol dependence, 
opioid dependence, adjustment disorder with mixed emotional 
features, bipolar disorder, polysubstance abuse, 
narcissistic/histrionic personality disorder, personality 
disorder not otherwise specified with cluster B traits, 
depression, generalized anxiety disorder, and questionable 
mood disorder, and it does not appear that his claims file 
was made available to the examiner at the time of his 
examination.  He is service-connected for anxiety disorder.  

A medical examination must "take into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.2 
(2000) ("[i]f a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes").  
Accordingly, an additional VA examination is warranted in 
order to distinguish the appellant's service-connected 
psychiatric symptoms.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Therefore, this case is REMANDED for the following:

1.  VARO should contact the appellant and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his service-connected anxiety 
disorder.  After securing any necessary 
releases, VARO should obtain copies of 
all treatment records referred to by the 
appellant, including treatment records 
from Wishard Health Services and VA 
Northern Indiana Health Care System, 
Marion Campus, in the CVTP, which have 
not been previously obtained.  These 
records should then be associated with 
the claims file.

2.  The appellant should be scheduled for 
another VA psychiatric examination.  This 
study must be conducted in accordance 
with the VA Physician's Guide for 
Disability Evaluation Examinations.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subclass, must be conducted for the 
purpose of a differential evaluation.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner must 
assign a differential Global Assessment 
of Functioning Score, and explain what 
the assigned score represents.  The 
examiner must then render an opinion 
specifically differentiating and 
distinguishing between the appellant's 
service-connected anxiety disorder 
symptoms, and any nonservice-connected 
psychiatric disabilities.  If the 
examiner cannot distinguish or 
differentiate the appellant's anxiety 
disorder symptoms versus any nonservice-
connected disabilities, the examiner 
should so state.  A report of the 
examination should be associated with the 
appellant's claims folder.

3.  VARO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

4.  Thereafter, VARO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


